Citation Nr: 1745977	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  08-26 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for service-connected iliotibial band syndrome, right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial increased rating for service-connected chronic thoracic back strain, evaluated as 10 percent disabling prior to September 18, 2012, and as 20 percent disabling thereafter. 

3.  Entitlement to an initial evaluation in excess of 20 percent for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to April 1997, and from January 2003 to June 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2013, April 2016, and March 2017, the claims were remanded by the Board for additional development.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in June 2013.  A transcript is of record.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.






FINDINGS OF FACT

1.  The Veteran's service-connected iliotibial band syndrome, right knee, is shown to have been productive of complaints of pain, and some limitation of motion, but not flexion limited to 30 degrees, or extension limited to 15 degrees; or ankylosis.

2.  Prior to September 18, 2012, the Veteran's chronic thoracic back strain is shown to have been productive of complaints of pain, and objective limitation of forward flexion to 85 degrees, but there is no medical evidence of limitation of flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; intervertebral disc syndrome is not shown.

3.  As of September 18, 2012, the Veteran's chronic thoracic back strain is shown to have been productive of complaints of pain, and findings of muscle spasm; range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion, etc., does not show forward flexion of the Veteran's thoracolumbar spine is functionally limited to less than 30 degrees, or favorable ankylosis of the entire thoracolumbar spine; intervertebral disc syndrome is not shown.
           
4.  The Veteran's service-connected rotator cuff tear and impingement syndrome is shown to have been productive of pain and some limitation of motion, but not ankylosis, motion is limited midway between the side and shoulder level, or recurrent dislocations at the scapulohumeral joint, with frequent episodes and guarding of all arm movements.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected iliotibial band syndrome, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5256, 5260, 5261, 5262 (2016).  

2.  Prior to September 18, 2012, the criteria for an initial evaluation in excess of 10 percent for service-connected chronic thoracic back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2016).

3.  As of September 18, 2012, the criteria for an evaluation in excess of 20 percent for service-connected chronic thoracic back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2016).

4.  The criteria for an initial evaluation in excess of 20 percent for the Veteran's service-connected rotator cuff tear and impingement syndrome of the right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to increased initial evaluations or increased ratings for his service-connected iliotibial band syndrome, right knee, chronic thoracic back strain, and rotator cuff tear and impingement syndrome of the right shoulder.   During his hearing, held in June 2013, he testified that he has symptoms that include right knee pain and limitation of motion, right shoulder pain and limitation of motion, to include difficulty reaching over head, and back pain with spams four to five times per week. 

With regard to the history of the disabilities in issue, see 38 C.F.R. § 4.1 (2016), the Veteran's service treatment records include a physical evaluation board (PEB) report, dated in April 2007, which stated that he did not meet physical retention standards.  The PEB noted that he has disorders that included mid-back pain, and right shoulder partial rotator cuff tear.  A medical evaluation board summary notes a history of subacromial bursitis and a partial rotator cuff tear, with evidence of impingement, initially treated with subacromial injections and limited duty.  He initially improved, but in January 2006, he began reporting increased symptoms.  Rotator cuff strengthening exercises and an iontophoresis trial did not alleviate his symptoms, and he therefore stopped therapy.  His shoulder pain was generally controlled by Celebrex.  He was also noted to have right iliotibial band syndrome with right knee pain.  Following separation from service, a September 1998 VA examination report noted a history of previously diagnosed iliotibial band syndrome, right knee, with a current negative examination, and no functional loss.  An associated X-ray did not show any abnormality.  A November 1998 report notes a history of iliotibial band syndrome, with some worsening of symptoms recently, with no limitations on his job duties, although he did avoid sports because of it.  A December 1999 VA examination report noted a diagnosis of iliotibial band syndrome, right knee, and that he continued with frequent, but mild, symptomatology that does not alter his daily activities, though he does limit his recreational sports with his son because of the knee.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § Part 4 (2016).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion. The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592   (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Ilio-Tibial Band Syndrome, Right Knee

In September 1998, the RO granted service connection for ilio-tibial band syndrome, right knee, evaluated as noncompensable.  In December 1998, the RO increased his rating to 10 percent.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2015).  

In July 2007, the Veteran filed a claim for an increased rating.  

In April 2008, the RO denied the Veteran's claim for an increased rating for service-connected ilio-tibial band syndrome, right knee, evaluated as 10 percent disabling.  The Veteran has appealed the increased rating issue.  

The Veteran's service-connected for ilio-tibial band syndrome, right knee, has been evaluated as 20 percent disabling during the time period in issue under diagnostic codes (DCs) 5099-5024.  See 38 C.F.R. § 4.27 (2016) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted knee disorder is the service-connected disorder, and it is rated as if the residual condition is tenosynovitis, under DC 5024.  

Diseases rated under Diagnostic Codes (DCs) 5013 through 5024 are rated on the basis of limitation of motion of the body part affected as degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5013-5024.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs involved under 38 C.F.R. § 4.71a, DC 5003 (2016).  

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address limitation of motion of the knee, a 20 percent rating will be assigned for flexion limited to 30 degrees or extension limited to 15 degrees. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

The Board finds that a rating in excess of 10 percent under DC 5260 or DC 5261 is not warranted for the right knee.  The recorded ranges of motion for the right knee do not show that the Veteran has ever been found to have flexion limited to 30 degrees or extension limited to 15 degrees.  In this regard, the only recorded ranges of motion are as follows: flexion to 140 degrees and extension to 0 degrees (August 2007 VA examination report); flexion to 135 degrees (with pain at 130 degrees) and extension to 0 degrees (September 2012 VA examination); flexion to 130 degrees and extension to 0 degrees (with pain at 90 degrees of flexion, and at 45 degrees or greater on extension) (November 2013 VA examination report); extension to 0 degrees and flexion to 130 degrees (June 2016 VA examination report); extension to 0 degrees and flexion to 110 degrees (February 2017 VA examination report). 
 Overall, VA progress show multiple complaints of knee symptoms.  A May 2016 report notes that the Veteran's knee range of motion was WNL (within normal limits).  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5260 and 5261 are not shown to have been met for the right knee, and the claim must be denied.  

In reaching this decision, the Board has considered that the Veteran's November 2013 VA examination report indicates that there was pain at 45 degrees of extension.  However, this finding is an anomaly; all other previous and subsequent findings show significantly greater right knee extension.  See also November 2013 VA examination report right knee ranges of motion following repetitive use testing (infra).  In addition, the November 2013 VA examiner noted the following: the Veteran was casually observed to be sitting on the floor prior to his examination, with the bilateral knees fully flexed to about 140 degrees, comfortably.  He was able to get up and ambulate with no difficulty prior to the examination.  In the examination room, he groaned with any touch to the right knee and with near any movement.  After the examination, he was able to sit with knees flexed to 110 degrees, with no apparent discomfort and he ambulated easily.  He appeared to have mild stiffness in the right knee getting down from exam table, but he sat in chair and arose with no problems.  The examiner concluded, "I am unable to reconcile these discrepancies which lowers the sensitivity of the exam findings."  Medical reports should be read as a whole, in their full context.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  Given the foregoing, the Board finds that the finding of pain on right knee upon 45 degrees of extension, as noted in November 2013, is not probative of a worsening of the Veteran's right knee disability.  Accordingly, a rating in excess of 10 percent is not warranted.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

VA progress notes show that in August 2015, the Veteran reported that he had ridden his bike to work for about 31/2 months in 2012.  Overall, the Veteran was repeatedly noted to have 5/5 strength at the right knee.  The findings also tend to note a normal or steady gait.  See e.g., VA progress notes, dated in June 2011, March 2012, November 2014, April, June, August and October of 2015, May 2016; see also August 2014 VA peripheral nerves examination report (noting a normal gait).  An electromyogram, dated in May 2015, indicated that there was no neuropathy of either lower extremity.  

The August 2007 VA examination report notes that the Veteran has had no periods of acute incapacitation or limitations in the ability to walk or stand as a result of right knee pain.  Sensation and deep tendon reflexes in the lower extremities were intact.  Posture and gait were normal.  The examiner noted that the right knee examination was normal. 

The September 2012 VA examination report notes that the Veteran complained of flare-ups with increased activity and exercise, causing knee and thigh pain. 
The Veteran was able to perform repetitive use testing, and there was no additional subsequent limitation in the range of motion following such repetitive use; there was functional loss in the form of pain on movement.  The Veteran's right knee disability did not impact his ability to work.  

The November 2013 VA examination report shows that the Veteran was able to perform repetitive use testing, after which he had flexion to 130 degrees, and extension to 0 degrees.  There was no additional subsequent limitation in the range of motion following such repetitive use.  There was functional loss in the form of pain on movement, however, the examiner stated that she was unable to accurately comment on this, given the discrepancy between casual observation and formal testing.  The Veteran's right knee disability did not impact his ability to work.  

The June 2016 VA examination report shows the following: the examination was conducted during a flare-up.  The Veteran complained of most of the time he had a mild ache on the upper lateral part of the right knee, with flare-ups every couple of days causing pain when walking.  His flare-ups lasted 30 minutes to two hours.  He denied swelling, giving way, or buckling.  There was no history of surgery.  There was no pain with weight bearing.  The Veteran was able to perform repetitive use testing, and there was no additional subsequent limitation in the range of motion, or additional functional loss, following such repetitive use.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time; the examiner was unable to state whether such symptoms significantly limited functional ability during flare-ups without resort to mere speculation.   There was no history of recurrent subluxation or lateral instability.  The Veteran's ability to work was not impacted by his symptoms.   

The February 2017 VA examination report notes the following: the Veteran reported that he had daily pain, and that he had requested a cane for a limp, and that he used daily medication for pain.  There was pain on weight bearing.  The Veteran was able to perform repetitive use testing; there was no additional functional loss or loss of range of motion following such repetitive use.  Functional ability with flare-ups, or with repeated use over time, was not significantly limited by pain, weakness, fatigability, or incoordination.  The Veteran had disturbance of locomotion, interference with sitting and standing.  There was pain on active and passive motion, and on weightbearing and non-weightbearing.  An X-ray of the right knee, performed in December 2016, contained an impression of "unremarkable knee."  The Veteran's ability to work was impacted to the extent that he was unable to squat, bend, kneel, or stoop.  He was limited in prolonged standing, walking, and sitting, and he was unable to participate in weight-bearing exercise.  He was able to perform seated sedentary tasks with accomodative stretch breaks, and able  to perform all ADLs (activities of daily living) independently.  
  
The September 2012, and November 2013, June 2016 and February 2017 VA examination reports all show that strength of right knee flexion and extension was 5/5.  There was no instability and/or ankylosis.  The Veteran did not use any assistive devices as a normal mode of locomotion.  

In summary, there is testimony and evidence that the Veteran has right knee pain.  However, the medical evidence is insufficient to show a severity of functional loss due to pain so as to warrant an initial evaluation in excess of 10 percent.  Pain alone does not constitute a functional loss under VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  When the range of motion findings, and the evidence showing functional loss are considered, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an initial evaluation in excess of 10 percent. 
38 C.F.R. § 4.71a; DeLuca.  

Additionally, for the analysis of functional loss due to pain, supra, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, a limitation of right knee flexion is not shown that meets the criteria for a 10 percent rating under DC 5261, i.e., flexion limited to 45 degrees.  A separate rating for limitation of right knee flexion is therefore not warranted.

Chronic Thoracic Back Strain

In April 2008, the RO granted service connection for myofascial syndrome interscapular muscle group I, evaluated as 10 percent disabling, with an effective date of June 9, 2007.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent.

In October 2012, the RO recharacterized the Veteran's disability as chronic thoracic back strain, and granted the Veteran's claim, to the extent that it assigned a 20 percent rating, with an effective date of September 18, 2012.  See Murray v. Shinseki, 24 Vet. App. 420, 425-26 (2011) (holding that it is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms); see also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011).  Since this increase did not constitute a full grant of the benefit sought, the increased initial evaluation issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39   (1993).

Under 38 C.F.R. § 4.71a, DC 5237 and DC 5242 (see also DC 5003), lumbosacral strain and degenerative arthritis of the spine) are rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 10 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height. 

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Board initially notes that as the Veteran is not shown to have intervertebral disc syndrome, the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes at 38 C.F.R. § 4.71a is not for application.  See VA examination reports, dated in November 2013, June 2016, and February 2017 (noting that the Veteran does not have IVDS).




Prior to September 18, 2012

The Board finds that an initial evaluation in excess of 10 percent is not warranted.  An evaluation in excess of 10 percent is not appropriate without evidence of forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees, or evidence that combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  Here, the evidence is insufficient to show that the Veteran's disability meets these criteria.  The only recorded ranges of motion for the spine are found in an August 2007 VA examination report, which shows that the Veteran's back had flexion to between 85 and 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees, bilaterally, and lateral rotation to 30 degrees, bilaterally.  This examination report notes that the spine had normal curvature, and that there was no spasm weakness or tenderness.  This evidence does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, an initial evaluation in excess of 10 percent is not warranted prior to September 18, 2012.

The Board has also considered whether an increased initial evaluation could be assigned under 38 C.F.R. §§ 4.40 and 4.45, on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAGCOPPREC 9-98.  

The August 2007 VA examination report shows that on examination, posture and gait were normal.  The examiner stated that the Veteran was able to perform his usual activities of daily living without impediment from his back pain.  The diagnosis was mid back pain correctly diagnosed as myofascial syndrome
involving the interscapular muscles.  

VA progress notes show the following:  there was mild tenderness over the thoracic spine, but no paraspinal muscle spasm, and the range of motion was within normal limits (September 2007).  The Veteran ambulated with a steady gait, and took methocarbamol, gabapentin, and naproxen for pain (November 2007).  The range of motion of the back was grossly within normal limits (November 2008, July and October 2010).  An X-ray of the upper back was normal (July 2010).  In June 2012, the Veteran was noted to have been evaluated the previous March, with recommended treatment for his shoulder, low back, and thoracic spine, however, he
did not attend follow-up appointments.  

In summary, the evidence is insufficient to show a severity of functional loss due to pain such as to warrant an initial evaluation in excess of 10 percent.  Pain alone does not constitute a functional loss under VA regulations.  Mitchell.  When the range of motion findings, and the evidence showing functional loss are considered, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an initial evaluation in excess of 10 percent.  

As of September 18, 2012

The ranges of motion of the Veteran's spine are as follows: he had flexion to 60 degrees (with pain at 40 degrees), with no ankylosis (September 18, 2012 VA examination report), flexion to 60 degrees (with pain at 60 degrees), with no ankylosis (November 2013 VA examination report), flexion to 50 degrees, with no ankylosis (June 2016 VA examination report), and flexion to 50 degrees, with no ankylosis (February 2017 VA examination report).  

The Board finds that an evaluation in excess of 20 percent is not warranted.  There is no evidence to show forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that the Veteran has ankylosis of the entire thoracolumbar spine. DC 5237; General Rating Formula.

The Board has also considered whether an increased initial evaluation could be assigned under 38 C.F.R. §§ 4.40 and 4.45, on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAGCOPPREC 9-98.  

Overall, VA progress notes show ongoing treatment for back pain, with a number of findings of back spasms.  An August 2015 VA MRI contains an impression noting mild osteoarthritic disease, small hemangiomas, no significant thoracic spinal stenosis, and an essentially unremarkable thoracic spine.  A November 2016 report shows that a VA neurologist concluded that, "Most of his diffuse pains in the neck, upper back, chest and low back are likely related a myofascial pain syndrome or fibromyalgia."

The September 2012 VA examination report shows that the Veteran complained of back pain with flare-ups once a month with increased activity or lifting, or "moving wrong."  He described good relief with medication, without significant side effects.  He did not wear a back brace and has no history of surgery or invasive therapeutic procedures.  He is able to perform his usual activities of daily living without impediment from his back pain.  He had daily pain with forward bending and carrying objects weighing more than several pounds away from his body.  The Veteran was able to perform repetitive use testing; there was no additional loss of range of motion following such repetitive use.  There was additional functional loss in the form of less movement than normal, excess fatigability, incoordination, and pain on movement.  A sensory examination was normal.  

The November 2013 VA examination report shows that the Veteran reported that he worked full-time as a pharmacy technician, and that he missed one day of work a month on average due to his back symptoms.  The Veteran was able to perform repetitive use testing; there was additional loss of range of motion following such repetitive use, however, the examiner also indicated that she was unable to respond as to whether or not there were other contributing factors to functional loss given a significant variation in casually-observed and formal testing of range of motion.  A July 2010 X-ray report was noted to contain an impression of no acute abnormality or significant degenerative disease within the thoracic spine.   

The September 2012 and November 2013 examination reports both note the following: there was no muscle atrophy.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  Arthritis was not shown by imaging studies.  There was no impact on his ability to work.  

The June 2016 VA examination report shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The Veteran complained of off-and-on pinching pain between his shoulder blades, and recurrent spasms in his upper back.  He had daily mild and bearable pain which was not very limiting, but also had sudden flare-ups that could be severe; this happened once or twice a week, at which times he could not get out of bed or go to work.  He said he could not life more than 10 pounds, that he avoids twisting or bending, and that he could not do push-ups or sit-ups.  He stated that he lost his job in January 2016 because of frequent absences from work for his back, his migraines, and his fibromyalgia.  The examiner noted the following: work documents showed 13 absences or early departures from work between January and November of 2013 due to reported back spasms.  This evidence also showed many other absences due to other reasons, such as doctor's appointments, disabled vehicle, forgetting his schedule, personal reasons, migraine headaches, emergency room visits, and stomach issues.  VA records showed treatment for flare-ups on four occasions between 2014 and 2016.  The findings reported on examination are mild.  He has been treated with Toradol, Valium, and Vicodin.  

The June 2016 VA examiner noted that the current examination was conducted during a flare-up.  On examination, there was no pain with weight bearing.  The Veteran was able to perform repetitive use testing; there was no additional loss of range of motion, or functional loss, following such repetitive use.  The examiner was unable to state whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time without resort to mere speculation.  The examiner explained that there was insufficient evidence or objective examination findings that would provide a reliable prediction of decreased functional ability.  There was no guarding or muscle spasm.  The Veteran's ability to work was impacted.  In this regard, the examiner noted the following: in 2013, the Veteran called out of work 14 times for self-reported back spasms.  There are no recent documents that show frequent absences due to his service-connected back condition.  The Veteran reports being fired from work in January 2016 due to frequent absences, however, the examiner stated that she could not verify this.  A review of the Veteran's treatment records does not show that his treating providers have documented  significant functional limitations due to his service-connected back condition, or that they have documented that the Veteran cannot perform certain types of occupations or activities, or that he has been advised to refrain from certain physical activities or occupations.  Based on the available evidence, including the Veteran's statements, and the instant physical examination, it was the examiner's opinion that the Veteran has mild functional limitations with frequent subjective reporting, with minimal objective findings on examinations of the back by treating providers.  On current examination, the findings do not support the level of severity suggested by the Veteran's complaints.  The Veteran was observed to have near-85 degree flexion of the spine without noted pain or discomfort when bending over to remove his shoes for the examination.  The examiner stated that this is discordant with the flexion observed in the formal range of motion testing, and that it decreases the validity of the formal range of motion findings.  The diagnosis was chronic thoracic back strain.  

The February 2017 VA examination report shows that the Veteran complained of daily spasms, specifically, upper thoracic muscle spasms with poor relief from his usual oral muscle relaxant medication.  He said that his back would lock up if he pushed or pulled anything.  He stated that he had been out of work for the past year.  On examination, there was pain on weight bearing, and the back was tender with active trigger points.  The Veteran was able to perform repetitive use testing; there was no additional loss of function or loss of range of motion following such repetitive use.  Functional ability with flare-ups, or with repeated use over time, was not significantly limited by pain, weakness, fatigability, or incoordination.  There was no muscle atrophy, or ankylosis.  The examiner indicated that the Veteran's ability to work was impacted to the extent that he was unable to repeatedly bend, lift, stoop, or carry loads greater than 20 pounds, he was unable to perform impact exercise, and he was unable to repeatedly use ladders or stairs.  He was limited in prolonged walking, standing, and driving for more than 45-60 minutes.  He requires accomodative stretch break for prolonged standing, sitting and driving.  He is able to perform seated sedentary work tasks.

In summary, while there is some evidence of pain, and limitation of motion, the evidence does not otherwise show functional loss due to pain to warrant an evaluation in excess of 20 percent.  Pain alone does not constitute a functional loss under VA regulations.  Mitchell.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see also 38 C.F.R. § 4.40.  Here, even considering the Veteran's pain, he is shown to have had at least 40 degrees of flexion, which is in excess of the 30 degrees required for a rating in excess of 20 percent.  When the range of motion findings, and the evidence showing functional loss are considered, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an evaluation in excess of 20 percent.  The Board therefore finds that the criteria for an evaluation in excess of 20 percent are not shown to have been met, and the claim must be denied.

For the entire time period in issue, the evidence is insufficient to show that the Veteran has associated neurological abnormalities.  See General Rating Formula, Note 1.  

Rotator Cuff Tear and Impingement Syndrome, Right Shoulder

In April 2008, the RO granted service connection for impingement syndrome right shoulder (dominant), evaluated as 10 percent disabling, effective June 9, 2007. 
The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent.  Fenderson.

In November 2013, the RO granted the claim, to the extent that it assigned as 20 percent evaluation, with an effective date of November 9, 2013.  Since this increase did not constitute a full grant of the benefit sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2017, the RO assigned an effective date for the Veteran's 20 percent evaluation commensurate with the effective date of service connection, i.e., June 9, 2007.  Id.

The Veteran's service-connected rotator cuff tear and impingement syndrome of the right shoulder has been evaluated as 20 percent disabling under DC 5201.  

The Board must determine whether an initial evaluation in excess of 20 percent is warranted under any applicable diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Therefore, the following diagnostic codes are relevant:

Under Diagnostic Code 5200, a 30 percent rating is warranted for scapulohumeral articulation, ankylosis of, with favorable abduction to 60 degrees, can reach mouth and head (major arm).

Under Diagnostic Code 5201, a 20 percent disability rating is warranted for limitation of motion of the major or minor arm at shoulder level. 

When motion is limited midway between the side and shoulder level, a 30 percent rating is warranted for the major arm.  Id. 

Under Diagnostic Code 5202, for impairment of the humerus in the major arm, a 20 percent rating is granted when there is malunion, with moderate deformity of the minor arm, or where there are recurrent dislocations of the major arm at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at shoulder level.  

A 30 percent rating is warranted for recurrent dislocations of the major arm at the scapulohumeral joint, with frequent episodes and guarding of all arm movements.  Id.

The normal range of motion of the shoulder is forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; external rotation from 0 to 90 degrees; and internal rotation from 0 to 90 degrees.  When the arm is held at the shoulder level, the shoulder is in 90 degrees of either forward elevation (flexion) or abduction.  38 C.F.R. § 4.71, Plate 1. 

The plain language of 38 C.F.R. § 4.71a confirms that a Veteran is only entitled to a single disability rating under DC 5201 for each arm that suffers from limited motion of the shoulder joint.  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  See 38 C.F.R. § 4.71a , DC 5201.  The plain meaning of DC 5201, therefore, is that any "limitation of motion of" a single arm at the shoulder joint constitutes a single disability, regardless of the number of planes in which the arm's motion is limited.  Yonek, 772 F.3d at 1359; see also Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Veteran's dominant hand is his right hand.  See e.g., August 2007 VA examination report; November 2013 VA DBQ.

An August 2007 VA examination report shows that on examination, the Veteran's right shoulder had forward flexion to 160 degrees, abduction to 160 degrees, internal rotation to 80 degrees, and external rotation to 80 degrees, with mild discomfort in all ranges of motion.  

A September 2012 VA examination report shows that on examination, the Veteran's right shoulder had flexion to 125 degrees (with pain at 115 degrees), and abduction to 115 degrees (with pain at 90 degrees).  There was no guarding or ankylosis.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  There was no malunion or nonunion of the clavicle or scapula, and no dislocation (acromioclavicular separation or sternoclavicular dislocation).  There was degenerative joint disease of the AC (acromioclavicular joint) causing impingement.

A November 2013 VA DBQ shows that on examination, the Veteran's right shoulder flexion was to 90 degrees, abduction was to 90 degrees, external rotation to 80 degrees, and external rotation to 60 degrees.  There was pain on motion at the extreme in all planes.  There was guarding.  There was no ankylosis.  There was no history of recurrent dislocation (subluxation)  of the glenohumeral (scapulohumeral) joint.  There were mild degenerative changes of the AC joint.  The examiner concluded that there is no evidence that the Veteran is unemployable because
of his service-connected disabilities alone or acting together.  She stated that he is currently working full time despite his service-connected conditions, and that he is able to make reasonable accommodations for them which mildly limit but do not preclude employment.

A June 2016 VA DBQ shows that on examination, the Veteran's right shoulder flexion was to 150 degrees, abduction was to 130 degrees, external rotation to 90 degrees, and external rotation to 80 degrees.  There was no history of recurrent dislocation (subluxation)  of the glenohumeral (scapulohumeral) joint.  There was no AC joint condition, or sternoclavicular joint condition., and no AC joint condition, or impairment of the clavicle or scapula.    

A February 2017 VA DBQ shows that on examination, the Veteran's right shoulder flexion was to 90 degrees, abduction was to 90 degrees, external rotation to 60 degrees, and external rotation to 50 degrees.  

Both the June 2017 and February 2017 DBQs note that there was no ankylosis, loss of head (flail shoulder), nonunion (false flail shoulder) fibrous union of the humerus, or malunion of the humerus with moderate or marked deformity.  Shoulder instability, dislocation or labral pathology was not suspected.  

The Board finds that the claim must be denied.  The evidence is insufficient to show that the Veteran's right scapulohumeral articulation is manifested by ankylosis, that his right shoulder motion is limited midway between the side and shoulder level, or that his right shoulder is productive of recurrent dislocations at the scapulohumeral joint, with frequent episodes and guarding of all arm movements.  Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.

The Board has also considered the functional impairment which can be attributed to pain and weakness.  DeLuca; 38 C.F.R. §§ 4.40, 4.45; see also VAGCOPPREC 9-98.  

The August 2007 VA examination report notes complaints of shoulder pain, and right arm numbness upon prolonged activity, overhead activity, and a painful range of motion above the shoulder level.  He worked as a pharmacy technician and had not taken any sick leave due to any service-connected disability in the last month and a half "since he began working there."  Sensation and deep tendon reflexes were intact in the right upper extremity.  There was no muscle atrophy in the shoulder girdle or right upper extremity.  The relevant diagnosis was right shoulder pain consistent with impingement syndrome.  

The September 2012 VA shoulder and arm conditions DBQ shows that the Veteran reported that he worked as a pharmacy technician, and had pain when reaching overhead, and while sleeping.  He denied flare-ups.  Following repetitive use testing, there was additional limitation of motion, i.e., a five-degree loss of abduction.  There was also functional loss following repetitive motion in the form of less movement than normal, weakened movement, excess fatigability, and pain on movement.  Strength of right shoulder flexion, and abduction, was 4/5.  The Veteran's ability to work was impacted to the extent that he developed work-arounds for reaching overhead as a pharmacy technician.  There is no history of shoulder surgery.  The diagnosis was impingement syndrome, shoulder.   

A September 2012 VA muscle injuries DBQ notes a history of injury to the extrinsic muscles of the shoulder girdle, trapezius, levator scapulae, and serratus magnus, manifested by fatigue.  On examination, right shoulder abduction strength was 5/5.  There was no muscle atrophy.  

A VA peripheral nerve DBQ, dated in August 2014, notes that a July 2014 electromyogram (EMG) for the right upper extremity was normal.  

The June 2016 VA DBQ notes complaints of shoulder pain aggravated by damp or cold weather, lifting, driving, or holding his arm in a position requiring flexion or abduction of the shoulder.  He reported flare-ups that lasted for less than a day.  The report notes the following: the examination was conducted during a flare-up.  On examination, there was pain causing functional loss.  There was no pain with weight bearing.  Following repetitive use, there was no additional functional loss or loss of range of motion.  Pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time, and with flare-ups, due to pain and/or lack of endurance, however this could not be described in terms of range of motion, as this could not be determined outside the clinical setting.  Strength of right shoulder flexion, and abduction, was 4/5.  There was no muscle atrophy.  The Veteran's ability to work was impacted to the extent that he is moderately limited in performing frequent and repetitive overhead activities, such as pulling, pushing, and lifting with his right arm.  
 
The February 2017 VA should and arm conditions DBQ shows that the examiner indicated that the Veteran's VA e-folder (VBMS  or Virtual VA) had been reviewed.  The Veteran complained of pain, painful motion, and an inability to lift his arm above his shoulder level.  He complained of daily flare-ups with use.  There was pain on weight bearing and nonweightbearing, and active and passive motion.  Following repetitive use, there was no additional functional loss or loss of range of motion.  The examination was medical consistent with his reports of functional loss with repetitive use over time.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time, or with flare-ups.  Strength of right shoulder flexion, and abduction, was 4/5.  There was no muscle atrophy.  A February 2017 X-ray was noted to show mild degenerative changes at the AC joint space.  The impression was "unremarkable shoulder." 
The diagnoses were rotator cuff tendonitis, rotator cuff tear, and acromioclavicular joint osteoarthritis.  The Veteran's ability to work was impacted to the extent that he could not repeatedly pull, lift, carry loads greater than 20 pounds, or perform work above the plane of the shoulder.  He also could not participate in sports involving throwing, rowing, pulling or jabbing.  He was able to perform sedentary work below the plane of the shoulder.  

Overall, VA progress notes show multiple treatments for right shoulder symptoms, with physical therapy in 2012.  A June 2012 report contains findings of flexion and abduction from 90 to 180 degrees, bilaterally, and 4/5 strength of abduction and external rotation, bilaterally.  The Veteran denied any arm weakness.  A February 2013 right shoulder MRI report notes a greater than 50 percent thickness tear involving the distal supraspinatus tendon at the insertion site.  A December 2013 X-ray report contains an impression of "unremarkable shoulder."  An April 2014 report notes that right upper extremity strength was 5/5, and that right shoulder abduction was to 90 degrees.  An October 2014 report notes that shoulder range of motion was decreased bilaterally in all planes due to pain; painful arc at 90 degrees, bilaterally.

In summary, the criteria for an initial evaluation in excess of 20 percent are not shown to have been met under DCs 5200, 5201, or 5202, and the Board finds that an initial evaluation in excess of 20 percent is not warranted on the basis of additional functional loss due to pain and weakness.  Powell.  When the ranges of motion in the Veteran's right shoulder are considered together with the evidence (or lack thereof) of such symptoms as weakness, laxity, incoordination, atrophy, and other impairment, the Board finds that the record does not show that the Veteran's functional loss due to his service-connected right shoulder disability impairs him to such a degree that right shoulder disability is the equivalent of the criteria as required for an initial evaluation in excess of 20 percent.

C.  Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased initial evaluations.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

A veteran is normally considered competent to report his back and right shoulder symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, two different VA examiners have indicated that the Veteran has been observed to have a significantly greater range of motion and functioning prior to formal testing on examination.  See VA examination reports, dated in November 2013 and June 2016.  The June 2016 VA examiner concluded that the findings do not support the level of severity suggested by the Veteran's complaints.  His testimony is therefore not credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

A veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no showing that this holding is pertinent to the instant case.  In this regard, although the Veteran has asserted that he lost his job due to absences from work related to several of his service-connected disabilities, the Veteran has not specifically raised this issue, and his testimony has been found not to be credible.  In addition, such an issue is not raised by the record.  See e.g., June 2016 VA examination report (concluding that a review of the Veteran's treatment records does not show that his treating providers have documented  significant functional limitations due to his service-connected back condition, or that they have documented that the Veteran cannot perform certain types of occupations or activities, or that he has been advised to refrain from certain physical activities or occupations, and that the Veteran has mild functional limitations with frequent subjective reporting, with minimal objective findings on examinations of the back by treating providers); see also February 2017 VA DBQs (noting that the Veteran is capable of sedentary employment).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability presently on appeal.  See Yancy, 27 Vet. App. at 495 (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings").  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for this disability.

Finally, the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest ratings possible.  However, notwithstanding his assertions of being fired from his job due to absenteeism related to his service-connected disabilities, he has been found not to be a credible historian, and the record shows that he has repeatedly been found to be capable of sedentary employment, such that a TDIU issue is not "raised by the record."  See e.g., June 2016 and February 2017 VA DBQs.  The Veteran has not submitted evidence of his unemployability due to the service-connected disabilities in issue, nor has he otherwise filed a TDIU claim.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the disability in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded examinations.

In January 2017, the Board remanded these claims.  The Board directed that all VA treatment records since May 2016 be obtained, and his has been done.  The Board also directed that the Veteran be afforded new examinations for the disabilities in issue, and in February 2017, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that VA has met all duties to the Veteran.  If there was any defect in VA's actions to meet its duties to the Veteran, such defect could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

A rating in excess of 10 percent for service-connected iliotibial band syndrome, right knee is denied.

Prior to September 18, 2012, an initial evaluation in excess of 10 percent for service-connected chronic thoracic back strain is denied.

As of September 18, 2012, an evaluation in excess of 20 percent for service-connected chronic thoracic back strain is denied.

An initial evaluation in excess of 20 percent for service-connected rotator cuff tear and impingement syndrome of the right shoulder is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


